Citation Nr: 1329897	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  08-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bowel, residuals of a gunshot wound (GSW), rated as 100 percent disabling. 

2.  Entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bladder, residuals of a GSW, rated as 60 percent disabling. 

3.  Entitlement to an effective date prior to November 24, 2003 for the grant of service connection for seizures, residuals of a GSW, evaluated as 10 percent disabling. 

4.  Entitlement to an effective date prior to September 13, 2005 for the assignment of the increased rating to 100 percent for the service-connected traumatic encephalopathy, residuals of GSW. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO: (1) granted service connection for neurogenic bowel as a residual of the in-service GSW, with an initial 100 percent schedular rating assigned effective from April 14, 2004; (2) granted service connection for neurogenic bladder as a residual of the in-service GSW, with an initial 60 percent rating assigned effective from April 14, 2004; (3) granted service connection for seizures as a residual of the in-service GSW, with an initial 10 percent rating assigned, effective from November 24, 2003; and (4) increased the disability rating for the service-connected traumatic encephalopathy, residual of a GSW, from 30 percent to 100 percent, effective from September 13, 2005.  The effect of these grants allowed for the RO to increase the level of special monthly compensation (SMC) based on the need for a higher level of care to the (r)(1) rate, effective from April 14, 2004.  This was also effectuated pursuant to the February 2007 rating decision.  The Veteran disagreed with the effective date(s) assigned for the award of additional compensation (a higher rating of SMC), which technically translates to disagreement with the effective dates for the grants of service connection for neurogenic bowel, neurogenic bladder, an seizures, as well as disagreement with the effective date for the assignment of the increased rating to 100 percent for the service-connected traumatic encephalopathy.  In other words, without those additional grants of service connection and the ratings assigned thereto, the criteria for increased compensation in the form of a higher level of SMC would not have been met. 

In March 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC).  The case has been returned to the Board for appellate review.  

As noted in the Board remand, in the January 2011 Informal Hearing Presentation, the Veteran's representative asserts clear and unmistakable error (CUE) in prior rating decisions which did not infer claims of service connection for a seizure disorder and neurogenic bowel and bladder and/or which did not separately rate the Veteran's seizure disorder, particularly considering that the seizure disorder was noted on examination as early as August 1978.  The issue of CUE in a prior rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional action is required prior to Board review that necessitates the return of this case to the RO or the AMC.  As noted in detail in the March 2011 Board remand, the Veteran seeks earlier effective dates for the grants of service connection for neurogenic bladder and bowel, effective from April 14, 2004; and a seizure disorder, effective from November 24, 2003.  The Veteran also seeks an effective date prior to September 13, 2005 for the assignment of an increased rating to 100 percent for the service-connected traumatic encephalopathy. 

The Board provided a lengthy history relevant to the issues on appeal in March 2011.  This is incorporated by reference from the March 2011 remand.  Regrettably, the directives of the Board were not carried out.  

To summarize, the Board noted in November 1998 that the Veteran submitted informal, or inferred, claims of service connection and for an increased rating in November 1998.  These claims went unadjudicated until February 2007.  It further noted that, because there has been a pending claim of service connection and for an increased rating since at least November 1998, the matter had to be remanded to allow the Veteran an opportunity to submit evidence to support his claim for an earlier effective date for the grants of service connection for neurogenic bowel and bladder as well as for the effective date for the increased rating for the service-connected traumatic encephalopathy. 

Accordingly, the case was remanded so that the issues could be readjudicated in light of the November 1998 unadjudicated claim.  In the supplemental statement of the case issued in May 2012, the AMC denied the claims.  The AMC made no mention of the November 1998 unadjudicated claim in the reasons and bases for the denials, nor did it list the November 1998 document or identify it as a claim.  

The Board finds the actions taken by the AMC were not in substantial compliance and this matter must be returned to the AMC for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is also noted that the CUE matter referred to the RO in the Introduction is inextricably intertwined with the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of (1) entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bowel, residuals of a GSW, rated as 100 percent disabling; (2) entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bladder, residuals of a GSW, rated as 60 percent disabling; and (3) entitlement to an effective date prior to November 24, 2003 for the grant of service connection for a seizure disorder, residuals of a GSW, rated as 10 percent disabling; and, (4) entitlement to an effective date prior to September 13, 2005 for the assignment of an increased rating to 100 percent for the service-connected traumatic encephalopathy, residuals of a GSW in light of the fact that the Veteran's November 1998 informal claims of service connection and for an increased rating remained unadjudicated until February 2007. 

2.  If the resolution does not constitute a complete grant of benefits, conduct any additional development that is deemed warranted.  Thereafter, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  [NOTE:  the CUE matter referred to the RO in the Introduction is inextricably intertwined with the issues on appeal.]  His claims should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


